39 F.3d 1180
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Floyd Glenn WILLIAMS, Plaintiff Appellant,v.Bishop L. ROBINSON;  Merry Coplin;  A. J. Carter;  UnknownLieutenant, (Nate or Nathan);  Unknown FemaleMember of Medical Staff;  A. Robinson;Officer Ayers, Defendants Appellees.
No. 94-6729.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-3651-L).
Floyd Glenn Williams, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his motion for reconsideration of that order.  Our review of the record and the district court's opinions disclose that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Robinson, No. CA-93-3651-L (D. Md. May 19 and June 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.